         .   .,,.·
     ;
,r              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified}                                                               Pagel ofl



                                                     UNITED STATES DISTRICT COURT
                                                              SOUTHERN DISTRICT OF CALIFORNIA

                                   · United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                             (For Offenses Committed On or After November I, 1987)
                                                      V.

                                      Ronalda Leyva-Rivera                                   Case Number: 3:20-mj-20401

                                                                                             c aro1yn Lor1ver
                                                                                            Defendant's Attorney


                REGISTRATION NO. 9454 0298
                                                                                                                                 FILED
                THE DEFENDANT:                                                                                                    ·FEB 2 l 2020
                 IZI pleaded guilty to count(s) 1 of Complaint
                     •   was found guilty to count( s)
                                                                                                                            CLERK US DISTRICT COURT
                                                                                                       SOUTHERN DISTRICT OF rA1 IFORNIA
                         after a plea of not guilty.                                                   BY                        DEPUTY

                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                 Title & Section ·                  Nature of Offense                                                          Count Number(s)
                 8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

                     D The defendant has been found not guilty on count(s)
                                                                                         --c:-------~----------------
                     0 Count(s)                                                               dismissed on the motion of the United States.
                                   ------------------
                                                             IMPRISONMENT
                        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                                     a
                 imprisoned for term of:
                                         .    \,/                                         D _ _ _ _ _ _ _ _ _ days
                                                   !ZJ-.TIME SERVED
                                              //

                      IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                      IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                     the defendant's possession at the time of arrest upon their deportation or removal.
                     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                           Friday, February 21, 2020




                                                                                           UNITED STATES MAGISTRATE JUDGE .



                     Clerk's Office Copy                                                                                                 3:20-mj-20401
